DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second flexible feed rate control member must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 13-15 recite “the flexible feed rate control member is configured to extend to define a portion of the inner volume between, flexible feed rate control member, the plurality of side wall portions, and the base portion” the claim limitation is unclear. 
Claim 12 recites “feed rate control member has lateral edges each coupled to at least one rail” it is unclear if there are multiple rails. Claim 1 (which claim 12 depends) recites “a rail” thus it is unclear how the feed rate control member lateral edges can be coupled to more than one rail (at least one rail implies that it can be coupled to more than one rail).
Claim 14, lines 16-18 recite “the flexible feed rate control member is configured to extend to define a portion of the inner volume between, flexible feed rate control member, the plurality of side wall portions, and the base portion” the claim limitation is unclear. 
Claim 16, line 6 recites “a slidable hanger member (or forth rail)” it is unclear if there are a plurality of hanger members as claim 1 (which claim 16 depends) recites a hanger member slidably mounted to the rail” in lines 10-11.
Claim 17 recites the limitation " the net minder" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 17 recites “ a net minder member” in line 1 which implies that applicant is referring only to a part of a net minder. Applicant may consider inserting –member—after each occurrence of net minder to stay consistent.
Claim 18 recites the limitation "the ends" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation “the area”, "the aperture” and “the floor" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-11, 13, 15-16 and 20 are rejected as depending from a rejected base claim.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONY E EVANS whose telephone number is (571)270-1157. The examiner can normally be reached 9am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 5712726899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EBONY E EVANS/Primary Examiner, Art Unit 3647